Citation Nr: 0613764	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial rating for a trapezius muscle 
strain of the right shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Regional Office (RO) in Houston, 
Texas, that granted service connection for trapezius muscle 
strain of the right shoulder associated with myositis of the 
cervical muscles with degenerative changes and assigned an 
initial 10 percent disability rating effective May 9, 2002.  
In September 2003, the veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  In 
September 2004, the Board remanded the veteran's claim for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's trapezius muscle strain of the right (major) 
shoulder is manifested primarily by slight limitation of 
motion and subjective complaints of weakness and pain on 
motion standing or walking; it is not manifested by 
limitation of motion of the arm midway between the side and 
the shoulder level, ankylosis of scapulohumeral articulation, 
malunion of the humerus, or recurrent dislocation of the 
humerus at the scapulohumeral joint, or any impairment of the 
clavicle or scapula. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for trapezius muscle strain of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1-4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) imposed obligations on VA in terms of its 
duty to notify and assist claimants.  The United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004); see also 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005).  The Court in Pelegrini also held, 
in part, that a VA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to the veteran having been fully 
informed of the VCAA.  Here, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  

The VA's notice requirements have been satisfied by virtue of 
letters sent to the appellant and his representative in 
August 2003 and November 2004.  The November 2004 letter 
satisfied elements (1), (2) and (3) by informing the veteran 
that: evidence showing that his service-connected disability 
had increased in severity was necessary to substantiate his 
increased rating claim; VA is responsible for getting 
relevant records from any Federal agency, that VA would 
provide a medical examination or opinion if VA deemed it 
necessary, and that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency; and 
it is his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
department or agency.  With respect to element (4), the Board 
notes that the November 2004 letter contained a specific 
request that the appellant send VA any evidence in his 
possession that pertained to his claim.  Since the Board has 
denied his claim for a higher initial evaluation, no further 
notice is necessary under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the effective 
date of the disability rating cannot be earlier than the date 
of his claim.  The Board finds that, because VA has provided 
content-complying notice, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless, especially in light of the fact that the November 
2004 letter was provided before the appeal was readjudicated 
in June 2005 and recertified to the Board.  Moreover, the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, 
including providing testimony at a hearing.  The veteran and 
his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  Therefore, the Board finds that the timing of the 
notice was nonprejudicial in this case, as it did not affect 
the essential fairness of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, VA 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records and affording him a VA 
examination.  In compliance with the September 2004 Board 
remand, the veteran was scheduled for another VA examination 
on March 17, 2005.  The veteran was notified of this 
examination by a letter sent in January 2005, which was not 
returned as undeliverable, but he failed to report.  When 
contacted by a VA administrator by telephone on the date of 
his examination, the veteran reported that he never received 
the letter even though the VA administrator confirmed that 
the letter had been sent to the correct address.  He stated 
that he was moving and could come it then; that he would have 
to find a ride; and that he did not want to ride in the 
government van, because he refused" to be herded along like 
cattle."  The VA administrator called the veteran back after 
speaking with the doctor and advised him that the doctor 
could see the veteran on March 22.  But the veteran 
reiterated that he was moving and was not available and then 
asked what other date might be available.  The VA 
administrator explained that that the doctor had not given 
another date.  The veteran responded, "Oh sure, that's the 
only day in the world.  Fine."  Then he hung up.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence" to the effect 
that VA's regular mailing practices are not regular or that 
they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant.  See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
him at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Here, the duty to 
assist has been frustrated by the veteran's failure to report 
for a VA examination that may have produced evidence 
essential to his claim.  In response to the June 2005 
supplemental statement of the case, the veteran indicated 
that he had no further information, apologized for the 
inconvenience, and asked for a new examination.  In light of 
the veteran's failure to show good cause for not reporting 
for examination and unwillingness to cooperate by taking 
advantage of van transportation for an alternative date, the 
Board finds that no further assistance is due in this case.  
See 38 C.F.R. § 3.655 (2005); see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992) (holding that the duty to assist is 
not always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's September 2004 remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  The 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
a case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran argues that a higher initial evaluation is 
warranted for his trapezius muscle strain of the right 
shoulder.  

The RO rated the veteran's trapezius muscle strain of the 
right shoulder as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, as analogous to impairment of 
the clavicle or scapula.  38 C.F.R. § 4.20.  Under that 
diagnostic code, a 10 percent rating is warranted for 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement; a 20 percent 
rating requires malunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005).  There is no 
evidence of malunion of the clavicle or scapula or nonunion 
of the clavicle or scapula without loose movement to warrant 
even a compensable rating under this diagnostic code.

In light of this and the facts that the veteran's right 
shoulder disability is not manifested by ankylosis of 
scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, the Board finds that compensable ratings under 
38 C.F.R. § 4.71a, Diagnostic Codes 5203, 5200, and 5202 
(2005) are not warranted.  The veteran's right shoulder is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, for limitation of motion of the arm.  For a 
dominant arm, Diagnostic Code 5201 provides for a 30 percent 
evaluation for limitation of motion at shoulder level; and a 
20 percent evaluation is assigned if there is limitation of 
motion of the arm midway between the side and the shoulder 
level.  The normal range of motion of the shoulder is set 
forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In reviewing the veteran's medical history, it is noted that 
he suffers from trapezius muscle strain in the right shoulder 
secondary to post-traumatic spondylosis of the cervical spine 
that was sustained in service secondary to an atmosphere 
concussion blast.  Since the veteran failed to report for 
examination in March 2005, the Board will consider the 
evidence of record.  38 C.F.R. § 3.655.  The most recent VA 
examination was done in August 2002.  On examination of the 
right shoulder, the examiner found no swelling.  The veteran 
was tender to palpation over the biceps tendon of the right 
shoulder and the trapezius muscular bulk in the anterior 
right shoulder.  Right shoulder range of motion was: forward 
flexion to 135 degrees; abduction to 135 degrees; extension 
to 55 degrees; external rotation to 65 degrees; and internal 
rotation at L4 on the right.  Apprehension, liftoff, Hawkins, 
Pour, and cross-arm tests were all aggravating and caused 
grimacing discomfort due to the maneuver.  The diagnoses 
included post-traumatic spondylosis of the cervical spine 
secondary to an "atmosphere concussion blast - severe," and 
trapezius muscle strain of the right shoulder secondary to 
his post-traumatic spondylosis.  

The post-service medical records show that the veteran 
complained of difficulty lifting his arms above his head and 
initially did not take any medication for pain.  A VA 
progress note dated in April 2003 revealed that the veteran 
reported a history of difficulty raising his arm due to a war 
injury.  He denied any weakness or numbness to his arms at a 
December 2003 VA appointment.  Otherwise there is no medical 
evidence pertaining to his right shoulder disability.  

The veteran testified that he was not receiving treatment for 
his right shoulder disability but contended that it markedly 
affects his ability to function under normal, ordinary, 
conditions of life due to, among other problems, persistent 
right shoulder pain, diminished ability to perform routine 
activities, such as lifting objects, changing bed linens, and 
driving; and weakness of the joint.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the level of disability does not 
warrant a compensable rating under Diagnostic Codes 5200, 
5201, 5202 or 5203, because his right shoulder disability is 
not manifested by limitation of motion of the arm midway 
between the side and the shoulder level, ankylosis of 
scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or any impairment of the clavicle or scapula.  But 
there was some tenderness and slight limitation of motion 
noted on examination and subjective complaints of weakness 
and pain on movement.  Resolving the benefit of the doubt in 
the veteran's favor, the Board concludes that, when 
functional loss due to pain and weakness under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005) is considered, an initial 
compensable (10 percent) rating, and no more is warranted.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In 
this regard, the Board notes the lack of evidence of such 
findings as neurological impairment, loss of strength, and 
muscle atrophy.  In summary, when the range of motion of the 
right shoulder is considered together with the evidence 
showing functional loss, to include the clinical findings 
pertaining to neurological deficits, muscle strength, and the 
lack of evidence of muscle atrophy, the preponderance of the 
evidence is against a rating in excess of 10 percent. 

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no objective 
evidence that the veteran's right shoulder disability has 
been persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  There is no evidence of 
record that the veteran's service-connected right shoulder 
disability causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards or to warrant a rating in excess of 10 percent.  
The Board is therefore not required to remand this matter for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  Thus, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
veteran's right shoulder disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 10 percent for a trapezius 
muscle strain of the right shoulder is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


